Dean, Justice.
I think the motion must be denied, for two reasons. If the defendants’ answer is true, the trial will not involve the examination of any account; and defendant at least must be held bound by his own allegations.
But even if the plaintiff’s view of the case is correct, before it can be established, that issue is to be tried, and then, if decided in the plaintiff’s favor, it may be necessary to examine the accounts of the parties. If that issue is found for the defendants, then no accounts are to be examined. A reference can only be compelled where the court can see by the pleadings, or other papers of the parties, that the trial of the cause must necessarily involve the examination of a long account on either side. The cause must, therefore, retain its place on the calendar, unless the parties can agree to a reference.